Citation Nr: 1445576	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  11-33 121	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for valvular heart disease.  

5.  Entitlement to service connection for uticaria.

6.  Entitlement to service connection for peripheral neuropathy, bilateral feet.

7.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to March 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran presented testimony at a hearing before the undersigned in April 2014.  A transcript is associated with the electronic claims folder. 

The issues of entitlement to service connection for sleep apnea, valvular heart disease, peripheral neuropathy of the feet, and a psychiatric disability (to include PTSD) are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  The Veteran has tinnitus as the result of active military service.

2.  The Veteran has right ear hearing loss as the result of active military service.

3.  There is no medical diagnosis of current chronic left ear hearing loss disability for VA compensation purposes.  

4.  The Veteran has uticaria as the result of active military service.


CONCLUSION OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2014).

2.  The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303.
  
3.  The criteria for an award of service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 11101, 1110, 1112(a), 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).
  
4.  The criteria for service connection for uticaria have been met. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In a March 2010 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given a VA examination in July 2010, which is fully adequate.  The examiner reviewed the claims file in conjunction with the examination, and fully addressed the relevant issues.  The duties to notify and to assist have been met.  

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At his hearing the undersigned identified the issues, and sought information as to treatment to determine whether all relevant records had been obtained.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 

Service Connection

Service connection will be granted for disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004). 

Service connection for listed chronic diseases can be established by showing a continuity of symptomatology.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
	
Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).  Moreover, clinical hearing loss is shown where the auditory thresholds exceed 20 decibels.  Id.

Analysis

The Veteran has current right ear hearing loss as documented on a July 2010 VA audiologic examination.  He has provided competent and credible testimony that he has tinnitus, and he reported it at his July 2010 audiologic examination.  

At the April 2014 Board hearing, the Veteran testified that while in Vietnam, he was subjected to rocket and mortar fire.  He testified that one such rocket landed so close to him that it knocked him into a bunker (Hearing Transcript, pgs. 7-8).  He testified that he had had buzzing or ringing in his ears ever since (Hearing Transcript, pgs. 10, 24).   

Although the Veteran did not receive decorations indicative of participation in combat (Combat Infantryman's Badge, Purple Heart, etc.), his personnel records include a "combat history - expeditions" in the form of participation in counter-insurgency Operations in Quang Tri (STRs p. 10).  These personnel records and the Veteran's testimony serve to establish an in-service injury resulting in right ear hearing loss and tinnitus.  38 U.S.C.A. § 1154(b) (West 2002); Reeves v Shinseki, 682 F.3d 988 (Fed. Cir. 2012).  

The Board finds that the Veteran's statements regarding continuity of tinnitus to be credible.  As an organic disease of the nervous system, tinnitus is a chronic disease for which a nexus to service can be established by the Veteran's reports of continuity of symptomatology.  38 U.S.C.A. §§ 1101, 1112(a) (West 2002); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.303(b) (2013).  Moreover, the July 2010 examiner found that it was at least as likely than not that the Veteran's tinnitus was related to in-service noise exposure.  The evidence is in at least equipoise as to whether there is a nexus between current tinnitus and in service noise exposure.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for tinnitus have been met.  U.S.C.A. §§ 1110, 1111(West 2002); 38 C.F.R. § 3.303 (2013).

With regards to right ear hearing loss, the Veteran admitted at his Board hearing that he is not sure when hearing loss began because he was young and never bothered to have his ears checked.  However, he stated that soon after leaving service, people would ask him about his apparent difficulties in hearing.  He stated that his hearing loss was gradual.  (Hearing Transcript, pgs. 23-24).  

The Board notes that while the service treatment records do not reflect evidence of a hearing loss disability, they do reflect an upward shift in tested thresholds in service.  Puretone thresholds upon entering service were as follows (STRs p. 13):





HERTZ


500
1000
2000
3000
4000
RIGHT
-5
-5
0
X
5
LEFT
-5
-5
10
X
5

Puretone thresholds at discharge were as follows (STRs pgs. 20-21):





HERTZ


500
1000
2000
3000
4000
RIGHT
5
5
5
X
5
LEFT
5
5
5
X
5

The Veteran underwent a VA audiologic examination in July 2010, and the examiner opined that it was at least as likely as not that the Veteran's hearing loss was related to in-service noise exposure.  

Puretone thresholds were as follows;





HERTZ


500
1000
2000
3000
4000
RIGHT
10
25
25
30
35
LEFT
10
25
35
40
45

Speech recognition scores were 100 percent in each ear.

The evidence is in at least equipoise as to whether there is a nexus between current right ear hearing loss and in service noise exposure.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for right ear hearing loss have been met.  U.S.C.A. §§ 1110, 1111(West 2002); 38 C.F.R. § 3.303 (2013).

Left ear hearing loss

The Veteran underwent a VA examination in July 2010.  The examiner reviewed the claims file in conjunction with the examination.  The examination report reflects that left ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, 3000 hertz, and 4000 hertz were measured at 10, 25, 25, 30, and 35 decibels respectively.  Speech recognition scores were 100 percent bilaterally.  

The Board notes that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Though the Veteran has clinical hearing loss in his left ear, he does not have a hearing loss disability as defined by 38 C.F.R. § 3.385.   

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. §§ 1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents resulted in disability. See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In this case, there is no evidence showing that the Veteran has a current hearing loss disability as defined by 38 C.F.R. § 3.385.  The July 2010 VA examiner did diagnose hearing loss (not disabling).  However, in order to constitute a current disability for VA purposes, the Veteran's left ear hearing loss has to meet the provisions of 38 C.F.R. § 3.385.  There is no evidence that it does in this case.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for left ear hearing loss disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Uticaria

At the Veteran's April 2014 Board hearing, he testified that after the incident in which a rocket exploded near him, he got hives.  He further testified that when he went to sick bay, he was just given Benadryl.  He stated that he continued to treat the condition upon discharge from service and that his first physician was Dr. M.G. (who has since passed away and whose records are not available) (Hearing Transcript, pgs. 7, 16).  

The Veteran currently has a diagnosis of stress induced uticaria (Dr. C.E.C.'s records).

The Veteran's statements regarding continuity of the hives (uticaria) to be credible.  The evidence is in at least equipoise as to whether there is a nexus between current uticaria and service.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for uticaria have been met.  U.S.C.A. §§ 1110, 1111(West 2002); 38 C.F.R. § 3.303 (2013).


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for right ear hearing loss is granted.

Entitlement to service connection for left ear hearing loss is denied.

Entitlement to service connection for uticaria is granted.


REMAND

Heart

The Board notes that the Veteran underwent a VA examination in August 2010, and he was diagnosed with valvular heart disease.  No opinion was rendered with regards to whether the disability was related to service.  A VA examination is warranted to obtain such an opinion.

Peripheral neuropathy

The Veteran testified that a doctor told him that his current peripheral neuropathy could be related to diabetes mellitus.  The RO denied the claim because there was no evidence of a current diagnosis.  AVA examination is warranted for purpose of determining whether the Veteran has peripheral neuropathy, and if so, whether it was caused or aggravated by his service connected diabetes mellitus.

 Psychiatric disability (PTSD)

The Veteran underwent a VA examination in August 2010.  He reported that his military unit was subjected to rocket and mortar fire.  He also stated that at one point, he came across dead service members who had been ambushed, as well as body parts of Vietnamese soldiers.  The examiner stated that the Veteran's claimed stressors were directly related to his fear of hostile military or terrorist activities.  Nonetheless, the examiner found that the Veteran did not meet the diagnostic criteria for PTSD.  

At the Veteran's April 2014 Board hearing, he testified that he did not tell the examiner all of his symptoms or give the examiner a clear picture of his experiences (Hearing Transcript, p. 5).  The reason for it was that he was not comfortable talking about it at that time.  He stated that since then, he has learned to open up and give a more accurate picture of his condition.  

Though it is through no fault of the examiner, it appears that the August 2010 VA examination report is inaccurate or at least incomplete.  The Board finds that a new examination is warranted for the purpose of determining the nature and etiology of the Veteran's psychiatric disability.  

Additionally, the Board notes that the service treatment records and military personnel file do not confirm that the Veteran was engaged in combat (no Combat Infantryman's Badge, Purple Heart, etc.).  However, a personnel record lists "Combat History - Expeditions" that reflects participation in Counter-Insurgency Operations in Quang Tri (STRs, p. 10).   

Sleep apnea

At the Veteran's Board hearing, he testified that Dr. Martin informed him that sleep apnea might be secondary to PTSD (Hearing Transcript, p. 6).  If, service connection is granted for a psychiatric disability, the RO should schedule the Veteran for a VA examination to determine if the Veteran has sleep apnea, and whether it was caused or aggravated by his service connected psychiatric disability.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit evidence from Dr. Martin stating that sleep apnea might be related to service; and supporting evidence from the doctor who told him that current peripheral neuropathy could be due to diabetes mellitus.

In the alternative the Veteran may authorize VA to obtain such records.

2.  The Veteran should be afforded a VA cardiology examination for the purpose of determining whether any current heart disease or disability is related to service.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) the Veteran's cardiac disability is related to presumed exposure to Agent Orange, or was caused, or aggravated by, his service connected diabetes mellitus.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and his reports must be considered in formulating the requested opinion.  

2.  The Veteran should be afforded a VA examination for the purpose of determining whether he has peripheral neuropathy of the low extremities, and if so, whether it was caused or aggravated by his service connected diabetes mellitus.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) the Veteran's peripheral neuropathy of the feet was caused, or aggravated by, his service connected diabetes mellitus.  

The examiner should provide reasons for the opinion.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

3.  The Veteran should be afforded a VA psychiatric examination for the purpose of determining the nature, etiology and severity of any psychiatric disability present.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine:

(a) whether the Veteran meets the criteria for a diagnosis of PTSD, and if so, is it at least as likely as not (a 50 percent or greater probability) that it began during or is causally related to service, to include as due to fear of hostile military or terrorist activities.

(b) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has any other psychiatric disability that began during or is causally related to service.

Any opinion should be supported by reasons.  If a diagnosis of PTSD is not supported by the record, the examiner should specify the criteria that were not met.

4.  If, and only if, service connection is granted for a psychiatric disability, the RO should schedule the Veteran for a VA examination.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine whether the Veteran has sleep apnea.  If so, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that it was caused or aggravated by his service connected psychiatric disability.  

5.  If the appeal is not fully granted, issue a supplemental statement of the case; before returning the record to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


